Exhibit 10.1

KIMBALL INTERNATIONAL, INC.

PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award (the "Award") dated the ____ day of ______________
is made by Kimball International, Inc., an Indiana corporation (the "Company")
to ________ (the "Officer") pursuant to the terms of the Company's 2003 Stock
Option and Incentive Plan (the "Plan").

WHEREAS the Board of Directors and Compensation Committee of the Company believe
it to be in the best interests of the Company and its shareowners, for its
Officers to obtain or increase their shareowner interests in the Company in
order that they will have a greater incentive to work for and manage the
Company's affairs in such a way that its shares may become more valuable,
thereby aligning the personal interests of Officers to the Company shareowners;
and

WHEREAS the Officer is employed by the Company or one of its subsidiaries as an
Officer;

Now therefore, in consideration of these premises and of services to be
performed by the Officer, the Company hereby makes this Award to the Officer on
the following terms and conditions hereafter expressed and subject to the terms
of the Plan.

AWARD

The Company hereby awards to the Officer a total of _______ shares of Class A
Common Stock of the Company, subject to non-receipt or forfeiture as described
herein.

SHARES OF AWARD

Shares of the Award received will be determined by the bonus computed (stated as
a percent of eligible earnings) under the Company's Profit Sharing Bonus Plan
(the "Bonus Plan") for the fiscal year ended ___________, for the Officer.
Shares received under the Award are determined by multiplying the awarded shares
times the percent of bonus computed for the Officer under the Company's Bonus
Plan for the fiscal year ended ____________. In computing the shares received,
the shares will be rounded down to a full share excluding any fractional shares.

FORFEITURE OF AWARD

To receive shares from the Award, the Officer must be a fulltime employee of the
Company at the time shares are issued under the Award, except for

 * Death
 * Permanent disability
 * Retirement at age 62 or older

If during the award period of _________, through _________, an Officer's
employment is terminated because of death, permanent disability or retirement at
age 62 or older, the Officer's shares received under the Award are determined by
multiplying the Award shares computed for the fiscal year ending _________, by a
fraction determined by:

* Numerator = number of months the Officer was a fulltime employee, including
the month which the termination of employment ends, which shall be considered a
full month.

* Denominator = 12 months

In all other employment separations, the Award is forfeited.


TAXES

The taxable value of the shares awarded will be the number of shares received
multiplied by the average of the per share high and low price of Class B Common
Stock quoted by NASDAQ as of the date of the issuance of the Class A Common
Stock of the Company.

The Officer must pay the taxes either in cash or elect to have shares withheld
equal in value to the minimum amount of federal, state and local taxes required
by the taxing authorities.

If the Officer elects to have shares withheld to meet the tax requirements, the
value of the shares will be determined by using a per share price based on the
average high and low price as quoted by NASDAQ of the Class B Common Stock of
the Company, on the date shares are issued.

RESTRICTIONS ON AWARDED SHARES

There will be no resale restrictions on the shares of Class A Common Stock once
issued under the Award other than any applicable "affiliate" restrictions under
Federal securities laws.

NON-TRANSFERABILITY - DEATH

This Award is not transferable by the Officer otherwise than by will or the laws
of descent and distribution.

AMENDMENTS

If the Company shall at any time change the number of shares of its Class A
Common Stock without new consideration to the Company (such as by stock dividend
or stock split), the total number of shares subject to the Award hereunder shall
be changed in proportion to the change in issued shares. If during the term of
this Award, the Class A Common Stock of the Company shall be changed into
another kind of securities of the Company or into cash, securities or evidences
of indebtedness of another corporation, other property or any combination
thereof, whether as a result of reorganization, sale, merger, consolidation, or
other similar transaction, the Company shall cause adequate provision to be made
whereby the Officer shall thereafter be entitled to receive upon expiration of
the Award, the cash, securities, evidences of indebtedness, other property or
any combination thereof the Officer would have been entitled to receive for
Class A Common Stock acquired through this Award immediately prior to the
effective date of such transaction. If appropriate, the number of shares of this
Award following such reorganization, sale, merger, consolidation or other
similar transaction may be adjusted, in each case in such equitable manner as
the Compensation Committee may select.

IN WITNESS WHEREOF, the Company and the Officer have agreed to the terms and
conditions of this Award, all as of the date first above written.
 

By:     By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  The Company
      Officer
 

 